DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 16/374521 filed on 4/03/2019.
Status of Claims
Claims 1-20 are pending in this Office Action.
Claim Rejections - 35 USC § 103
In the event In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-11, 13, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nica et al. (US 2015/0149441) “Nica”, in view of Lee et al. (US 2015/0379429) “Lee”.
Regarding Claim 1; Nica discloses a system comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising (Nica: Fig. 6): 
(Nica: Figs. 3, 4 – paragraphs [0073-0077] – generating alternative execution plans 424; paragraph [044] – statistical estimator 130 may be used by execution engine 114 during query execution for adaptive `chose` operators); 
performing a series of tests executing an extended execution plan object, [[the extended execution plan object formed by modifying one or more dummy operators in the execution plan object to include pointers identifying input data,]] the series of tests comprising: [[receiving the input data identified by the one or more pointers in the extended execution plan object]], executing the extended execution plan object using the received input data, measuring, based on the execution of the extended execution plan object, at least one cost metric representative of execution of the at least one operator of interest; and29Attorney Docket No.: 54874-468F01US/190207US01 Customer No.: 64280 outputting the measured cost metric (Nica: Fig. 4; paragraph [0077] –Cost-based optimizer 412 receives rule-optimized relational algebra tree 416. Cost-based optimizer 412 generates multiple alternative query execution plans 424 based on the cost, and selects query execution plan 304 with the lowest execution cost. For example, cost-based optimizer 412 determines the cost of alternative query execution plans 424 in terms of input/output (I/O) operations, CPU usage, memory usage, available parallel execution capability, etc. To generate multiple query execution plans, cost-based optimizer 412 examines primary index access, secondary index access, relation table joins, predicates, etc. To select query execution plan 304, cost-based optimizer 412 uses a physical enumerator 420 and logical enumerator 422. Physical enumerator 420 determines the means and the order of operations for executing each of alternative query execution plans 424. Logical enumerator 422 generates the sequence of algebraic operations for each of alternative query execution plans 424; paragraphs [0080-0082] – Statistical estimator 130 then generates estimates used by cardinality estimation 430 for executing alternative execution plans 424 on database tables 432. For example, plan selector 426 may estimate how expensive it would be to evaluate a join, access primary and secondary index, etc., for each of alternative execution plans 424, how to best partition sub-expressions in each of alternative execution plans 424 such that query execution plans 424 are executed in a load balanced manner, etc. Based on the cost computed using the information provided by cost catalog 428 and cardinality estimation 430, plan selector 426 selects query execution plan 304. Once selected SQL executor 436 executes query execution plan 304, or passes query execution plan 304 to column store 120111).  
Nica does not explicitly disclose the extended execution plan object formed by modifying one or more dummy operators in the execution plan object to include pointers identifying input data and the series of tests comprising: receiving the input data identified by the one or more pointers in the extended execution plan object. However, Lee discloses the extended execution plan object formed by modifying one or more dummy operators in the execution plan object to include pointers identifying input data, the series of tests comprising: receiving the input data identified by the one or more pointers in the extended execution plan object  (Lee: paragraph [0236] - Depending on the logical relationships or dependencies between different FPTs of the candidate set, a selection of one particular node of an FPT set as a pruning victim may result in the removal of one or more other nodes as well. For example, if FPT13 and FPT7 depend on (e.g., use the output of) FPT6, the selection of FPT6 as a victim may also result in the pruning of FPT7 and FPT13. The estimates of the costs and benefits of removing the victim FPTs may be determined, e.g., by re-evaluating the model using dummy or statistically selected replacement values for the features produced by the victims to determine the impact on the prediction quality metrics, and/or by re-training the model with a smaller set of features to determine the impact on run-time performance metrics). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Nica to include the feature of Lee. One would have been motivated to make this combination to provide a system to evaluation of the cost of execution of the FPT to determine the impact on run-time performance metrics as taught by Lee.
Regarding Claim 3; Lee discloses wherein modifying the execution plan file further comprises replacing one or more of the other actions with one or more of at least one pointer identifying input data and one or more dummy operators (Lee: paragraphs [0198,0236] - Depending on the logical relationships or dependencies between different FPTs of the candidate set, a selection of one particular node of an FPT set as a pruning victim may result in the removal of one or more other nodes as well. For example, if FPT13 and FPT7 depend on (e.g., use the output of) FPT6, the selection of FPT6 as a victim may also result in the pruning of FPT7 and FPT13. The estimates of the costs and benefits of removing the victim FPTs may be determined, e.g., by re-evaluating the model using dummy or statistically selected replacement values for the features produced by the victims to determine the impact on the prediction quality metrics, and/or by re-training the model with a smaller set of features to determine the impact on run-time performance metrics).  
Regarding Claim 5; Lee disclose wherein replacing the one or more other actions comprises replacing a projection operator with a dummy projection operator that receives data produced by the operator of interest (Lee: paragraph [0236]).  
Regarding Claim 7; Lee discloses wherein the operations further comprise generating the input data using a random number generator (Lee: paragraph [0193] – pseudo-random numbers used for generating a training set and the corresponding test set).  
Regarding Claim 8; Nica discloses wherein the operations further comprise determining, based on the at least one output cost metric, a cost-model for the operator of interest based on the measured cost metric (Nica: paragraph [0026] – statistical questions may be used by cost models during query optimization for different sub-expressions, and by adaptive operators during query execution, data partitioning/distributing, load balancing).  
Regarding Claim 9; Nica discloses a database execution engine; a benchmark framework communicatively coupled to the database execution engine; and one or more databases, wherein:30Attorney Docket No.: 54874-468F01US/190207US01 Customer No.: 64280the benchmark framework receives the execution plan file, and forms the extended execution plan object; the benchmark framework performs the series of tests and outputs the measured cost metric; the input data is received from the one or more databases; and the benchmark framework determines the cost-model for the operator of interest based on the measured cost metric (Nica: Figs.1-4 – execution engine 114; cost-based optimizer 412; Plan selector 426; Query Execution Plan 304; Database tables 432, Catalog 409).   
Regarding Claim 10; Nica discloses the system of claim 9, further comprising: a cost-based optimizer communicatively coupled to the database execution engine and configured to perform operations comprising: receiving a query request; compiling the received query request into an initial execution plan; using the compiled execution plan, identifying database parameters associated with the received query request; identifying, based on the identified database parameters and using one or more cost-models associated with one or more operators of interest associated with the received query request, an optimum version of the one or more operators of interest to execute the query; and executing the received query request using the identified optimum version (Nica: Fig. 4; paragraphs [0073-0083]).
Regarding Claims 11, 13, 15-16 and 18-20; note the rejection of claims 1, 3, 5 and 7-8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nica et al. (US 2015/0149441) “Nica”, in view of Lee et al. (US 2015/0379429) “Lee”, and further in view of Alurralde Iturri et al. (2018/0081645) “Alurralde Iturri”.
Regarding Claim 2; Nica and Lee do not explicitly disclose wherein forming the extended execution plan object further comprises deserializing the execution plan file.  However, Alurralde Iturri discloses forming the extended execution plan object further comprises deserializing the execution plan (Alurralde Iturri: paragraph [0082] – deserialized from JSON file into an object). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Nica and Lee to include the feature of Alurralde Iturri. One would have been motivated to make this combination to be able to deserialize and serialize file to object or vice versa as needed for enhancing software editor implementation as taught by Alurralde Iturri.
Regarding Claim 12; note the rejection of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nica et al. (US 2015/0149441) “Nica”, in view of Lee et al. (US 2015/0379429) “Lee”, and further in view of Beavin et al. (US 2015/0310066) “Beavin”.
Regarding Claim 4; Nica and Lee do not explicitly disclose wherein replacing the one or more other actions comprises replacing a table scan with the at least one pointer identifying the input data. However, Beavin discloses replacing the one or more other actions comprises replacing a table scan with the at least one pointer identifying the input data (Beavin: paragraph [0075] - hybrid access path 100 includes a finite set of options or choices for decision points (e.g., respective child nodes of the decision point). Options may correspond to a scan type, a join method, a sort, or other options. For instance, a decision point to choose a scan type could have three options: a table scan, an index scan using index X, or an index scan using index Y). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Nica and Lee to include the 
Regarding Claim 14; note the rejection of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nica et al. (US 2015/0149441) “Nica”, in view of Lee et al. (US 2015/0379429) “Lee”, and further in view of Shih et al. (2014/0229221) “Shih”.
Regarding Claim 6; Nica and Lee do not explicitly disclose wherein the cost metric is execution time of the extended execution plan object. However, Shih discloses the cost metric is execution time of the extended execution plan object (Shih: paragraph [0019] optimize a cost and a completion time for the execution of the task). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Nica and Lee to include the feature of Shih. One would have been motivated to make this combination to provide methods and systems for cost-minizing job scheduling as taught by Shih.
Regarding Claim 17 ; note the rejection of claim 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tiffany Thuy Bui/
Examiner, Art Unit 2153                                                                                                                                                                                          


/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153